DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claim 7-12 in the reply filed on May 19, 2021 is acknowledged.
Claim 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2021.
Application Status
Claim 7-12 are under examination.
Claim 1-6 are withdrawn from examination.
Claim 13-15 are cancelled.
Claim 7-12 are rejected.  No claims are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kane (US 2,110,732).
Regarding claim 7, 10 and 11, Kane discloses a method of making a coffee ball (beverage composition) wherein the coffee ball comprises a coffee mixture of soluble coffee and freshly roasted crushed (ground) and screened (‘732, pg. 1, col. 2, ln. 19-21). Kane discloses the method comprising steps of roasting and grinding to provide the ground, fresh roasted coffee (‘732, pg. 2, col. 1, ln. 17-22); and extracting ground, fresh roasted coffee with water at temperature of about 15°C to about 30°C to provide a liquid extract (‘732, pg. 2, col. 3, ln. 39-51). Kane’s temperature in the extracting step is in range with the cited range of below 60°C as cited in claim 7; and in range with the cited range of between 2°C and 40°C as cited in claim 10. With respect to claim 11, Kane’s extracting step is not subjected to membrane filtration.
Kane discloses a step of drying the liquid extract (‘732, pg. 3, col. 1, ln. 20-57) to provide a dry soluble coffee product; and mixing the dry soluble coffee product with the freshly roasted crushed (ground) and screened coffee (‘732, pg. 2, col. 1, ln. 46-50). 
Regarding claim 8 and 9, Kane discloses the method comprising the mixing of the dry soluble coffee product to the freshly roasted crushed (ground) and screened coffee (‘732, pg. 2, col. 1, ln. 46-50) is about 1 : 1.25 (100: 125), which is in range with the cited range of claim 8 and 9. 
Regarding claim 12, Kane discloses the step of drying the liquid extract (‘732, pg. 3, col. 1, ln. 20-57) to provide the dry soluble coffee product, wherein the drying is performed by a vacuum shelf drier (‘732, pg. 3, ln. 45-53).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 7-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-9, 12 and 17 of copending Application No. 16/462,297 (reference claim 7-12 recites a process of making a beverage composition with extracting step with similar temperature, and mixing of soluble coffee extracts and roasted ground coffee with overlapping ratios of claim 7-9, 12 and 17 of copending Application No. 16/462,297.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG T YOO/               Primary Examiner, Art Unit 1792